Citation Nr: 1144251	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to September 7, 2010, and as 50 percent disabling thereafter.

2.  Entitlement to a higher initial rating for degenerative changes of the bilateral knees, rated as 10 percent disabling prior to September 1, 2010.

3.  Entitlement to a higher initial rating for degenerative arthritis of the right knee, rated as 10 percent disabling from September 1, 2010.

4.  Entitlement to a higher initial rating for degenerative arthritis of the left knee, rated as 10 percent disabling from September 1, 2010.

5.  Entitlement to a higher initial rating for mild medial and posterior collateral ligament laxity of the right knee, rated as 10 percent disabling from September 1, 2010.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from September 2004 to November 2005 and from March 2006 to August 2007 with additional service in the Reserves.  He is the recipient of the Combat Action Badge. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, dated in November 2007 and January 2008.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In a June 2010 decision, the Board denied the Veteran's claims for service connection for gastroesophageal reflux disorder (GERD), sciatic nerve disorder, arthritis of the fingers, and residuals of post-coronary artery bypass graft, granted service connection for headaches, and remanded the claims for higher ratings for PTSD and knee disabilities for additional development.  The case was subsequently returned to the Board.  As will be discussed further herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a July 2011 rating decision, the Appeals Management Center (AMC) granted a 50 percent rating for PTSD, effective September 7, 2010; a separate 10 percent rating for degenerative arthritis of the right knee, effective September 1, 2010; a separate 10 percent rating for degenerative arthritis of the left knee, effective September 1, 2010; and, a 10 percent rating for mild medial and posterior collateral ligament laxity of the right knee, effective September 1, 2010; and effectuated the Board's grant of service connection for headaches, assigning a noncompensable rating effective September 1, 2007.

Finally, the Board notes that in two statements dated in July 2011, the Veteran asked that the Board proceed with the adjudication of his appeal, as to the degenerative knee condition only.  It appears that the Veteran may have been attempting to withdraw his appeal as to the PTSD claim.  See 38 C.F.R. § 20.204.  However, as the Veteran did not specifically state that he wanted a specific appeal withdrawn, and as the Veteran's representative included both issues in his September 2011 written brief, the Board finds that no appeals have been withdrawn and will proceed with adjudication of the issues as listed on the first page of this decision.

The issue of entitlement to service connection for an undiagnosed illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board notes that the evidence of record, to include the Veteran's statements made at his April 2010 Board hearing, reflects complaints of headaches, joint pain, neuropsychological symptoms, sleep disturbances, gastrointestinal symptoms, and cardiovascular symptoms. Additionally, he has documented service in Southwest Asia during the Persian Gulf War.  Taken together, these raise an issue of entitlement to service connection for an undiagnosed illness.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to September 7, 2010, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment. 

2.  Resolving all doubt in the Veteran's favor, as of September 7, 2010, the  objective evidence reveals that the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with deficiencies in most areas.

3.  Prior to September 1, 2010, the Veteran's arthritis of the bilateral knees was manifested by X-ray evidence of arthritis with no limitation of motion and no recurrent subluxation or lateral instability of either knee joint.

4.  As of September 1, 2010, the Veteran's right knee disability is manifested by arthritis with limitation of motion; extension is full; flexion is not limited to 30 degrees or less; and there is no more than slight recurrent subluxation or lateral instability of the right knee joint. 

5.  As of September 1, 2010, the Veteran's left knee disability is manifested by arthritis with limitation of motion; extension is full; flexion is not limited to 30 degrees or less; and there is no evidence of recurrent subluxation or lateral instability of the left knee joint. 

6.  During the entire appeal period, there is no evidence of dislocated semilunar cartilage; removal of semilunar cartilage; ankylosis; impairment of the tibia or fibula; or genu recurvatum of either the right or left knee. 

CONCLUSIONS OF LAW

1.  Prior to September 7, 2010, the criteria for an initial rating higher than 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  As of September 7, 2010, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2011). 

3.  Prior to September 1, 2010, the criteria for an initial rating in excess of 10 percent for arthritis of the bilateral knees have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 

4.  As of September 1, 2010, the criteria for an initial rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 

5.  As of September 1, 2010, the criteria for an initial rating in excess of 10 percent for mild medial and posterior collateral ligament laxity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011). 

6.  As of September 1, 2010, the criteria for an initial rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria and/or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the appellant pre-adjudication notice as to the initial service connection claims by letters dated in September 2007 and November 2007.  The issue of the evaluations to be assigned to the now service-connected PTSD and knee disabilities is a "downstream" issue.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claims were awarded with an effective date of September 1, 2007, the day after separation from service, and that a 30 percent rating was assigned for PTSD and a 10 percent rating was assigned for degenerative changes of the bilateral knees.  He was provided notice how to appeal the decisions, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings. 

Moreover, the record shows that the appellant is represented by a Veteran's Service Organization throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Additional notice was sent in May 2008 and July 2010 and the claims were readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Relevant to the duty to assist, VA has obtained service treatment records and VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  Here, the most recent VA compensation examinations for these disabilities were in September 2010, pursuant to the Board's remand.  The Board finds that the VA examination reports of record are adequate for rating purposes.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence for rating purposes.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims insofar as reassessing the severity of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

The Board further finds that the AOJ has substantially complied with its June 2010 remand orders.  In this regard, the Board directed that additional treatment records be obtained and the Veteran be afforded VA examinations in order to assess the current severity of his PTSD and bilateral knee disabilities.  Treatment records dated through June 2011 have been associated with the claims file and the Veteran was afforded VA examinations in September 2010 relevant to his PTSD and bilateral knee disabilities.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries, supra.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Higher Initial Ratings 

The Veteran contends that his service-connected PTSD and bilateral knee disabilities are more disabling than currently evaluated. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a  practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert. 

A. PTSD

The RO has rated the Veteran's PTSD as 30 percent disabling prior to September 7, 2010, and as 50 percent disabling from that date, under Diagnostic Code 9411.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

VA outpatient treatment records dated in 2007 reflect that the Veteran received regular individual and group therapy for PTSD and marital problems.

At a December 2007 VA PTSD examination, the Veteran reported that he lived with his wife and daughter.  He reported ongoing individual therapy on a weekly basis.  He complained of difficulty sleeping, irritability, anger, and feelings of detachment regarding his family.  He also participated in weekly group therapy.  No medications were found on a review of his medical records.  He reported significant childhood abuse by both parents.  He said that he and his wife had been married for 18 years and they had one teenage daughter.  He said that he and his wife had a poor relationship for many years, but that he had a good relationship with his daughter as she was growing up.  He reported that he worked for UPS as a mechanic for many years.  He said he became easily angered and even explosive at work, and had a recent verbal altercation with a coworker.  He said he startled easily at work if he heard loud or unexpected noises, and this often triggered memories of his combat trauma.  Despite his difficulties with work he said he loved the job and worked as much as possible to avoid being at home.  Since his return from deployment he felt detached from his wife and daughter and found himself withdrawing and avoiding interaction with them.  He worked more and more in an effort to avoid interacting with family and friends.  He said his wife did not provide emotional support and had not taken part in his treatment.  He did not have many friends, just a few he occasionally spoke to.  He denied difficulties with substances.  He reported outpatient psychological treatment, and denied inpatient psychiatric treatment.

On mental status examination, he responded freely and appropriately to questions.  He was neatly groomed and attired, speech was goal-directed, logical and had a good rate and rhythm.  He denied delusions or hallucinations.  He made good eye contact and was cooperative throughout the session.  He denied suicidal and homicidal ideation.  He denied any difficulties with the activities of daily living.  He was oriented to person, place and time.  He reported no memory loss.  He indicated a need to check the door locks at home multiple times despite the knowledge that he previously checked them, and reported a need to face the exit or entrance of rooms he was in.  He had weekly panic attacks.  His home was under a flight pattern and he often found this distressing as his anxiety levels increased and the sound of aircraft triggered his memories.  He reported nightly difficulty sleeping due to nightmares, and said he woke disoriented and unaware of his surroundings.  He said the anxiety brought on by this disorientation lasted throughout the day.  He also said that his daily physical pain from in-service injuries was a constant trigger for memories and intrusive thoughts and could even cause a re-experience of the smells of Iraq.  He described his mood as somewhat depressed.  The examiner stated that the Veteran would appear to have a high level of symptomatology regarding PTSD.  Multiple psychological tests were administered.  He stated that he was severely anxious, severely depressed, and moderately hopeless.  On the MCMI-III, which was of questionable validity, he had a tendency to over-endorse items of psychopathology.  He preferred to be alone, and felt that others would criticize or reject him.  He was often anxious and became easily angered and critical.  His mood seemed to fluctuate, however he would appear to be depressed much of the time.  Thus psychological testing confirmed the presence of PTSD manifested in anxiety and depression.  The Axis I diagnosis was PTSD.  The examiner noted that he had marital discord, was withdrawn and had few friends.  The GAF was 60 to 65, and the examiner indicated that he demonstrated moderate symptoms of PTSD.

The examiner indicated that the Veteran had difficulty with anxiety, memories and nightmares about the events that occurred during service in Iraq.  The combination of PTSD with depressed mood was likely to create some difficulties in both his social and work relationships as shown by his increased irritability with family and coworkers and his avoidance of social and familial interaction.  He also reported being exposed to childhood trauma from the physical and emotional abuse of both of his parents, and this may contribute to his difficulties establishing and maintaining effective relationships.  However, it appeared that the combat trauma he was subjected to in Iraq was the primary contributing factor for his current depressive and traumatic symptomatology.  The examiner opined that it was more likely than not that his military service exacerbated whatever psychiatric symptoms he had from his childhood and brought about disturbances of mood and difficulty establishing and maintaining effective social relationships.

In his April 2008 notice of disagreement, the Veteran contended that a 50 percent rating should be assigned for PTSD.  He said his life was out of control and he could not deal with things due to his PTSD and the medications he took.

A May 2008 VA individual psychotherapy note reflects that the Veteran did not complete his assigned worksheets for cognitive processing therapy, because the assignments were too stressful for him to complete in addition to all of the other tasks he had to do at home and at work.  The Veteran and the counselor agreed to a less intense form of therapy that did not include recounting his trauma.  The Veteran reported difficulties at work and increased feelings of depression.  He denied thoughts or intentions of suicidal or homicidal behavior.

VA outpatient treatment records dated from 2008 to 2010 reflect ongoing group therapy for PTSD.  In an October 2008 letter to the Veteran's employer, his VA treating psychologist stated that the Veteran's PTSD symptoms should not interfere with his ability to drive a truck or effectively manage his other responsibilities of his job at UPS.  His medical records reflect that amitriptyline (an anti-depressant medication) has been prescribed.

At an April 2010 Board hearing, the Veteran testified that he attended weekly group therapy but no longer attended individual therapy.  He said he took medication for PTSD.  He related that he became irritated at work, and yelled, and had memory problems.  He recently received a verbal reprimand.  He said he had few friends but was tight with his PTSD group, although he did not see them outside of the meetings.  He was married, with a 19-year-old daughter, but his relationship with his daughter was strained.  He said he once kicked in the bathroom door because she was in the shower for too long.  He said he shoved his wife with his chest once because he was trying to provoke her, and he thought she was planning to leave him.  He said he had considered suicide.  He complained of flashbacks, nightmares, fights in his sleep, intrusive thoughts, hypervigilance, and checking behaviors.

In a June 2010 statement, the Veteran's wife said that the Veteran did not trust anyone, even her or their daughter, he had flashbacks all the time, had crazy outbursts when he drove, cursed at other drivers, and "freaked out" if he saw something in the road.  He avoided all actitivies with his family, had been in fights and tried to kill someone at her boss' retirement party.  He only slept a few hours each night, and fought and hit in his sleep.  He was forgetful.  She stated that they had not been intimate since his return from Iraq.  She said he was not the same man she married and "we aren't going to take this abuse anymore."

At a September 7, 2010 VA PTSD examination, the examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that most days he felt worthless.  He liked to be alone.  He found that many events triggered his anger and he often did not care about rules.  He felt he had to be careful of his surroundings.  His mood was often changeable and he was frequently tired.  He liked to stay busy.  He also had suicidal thoughts and had a plan, but had never attempted suicide.  He related that he lost approximately 35 pounds over the past year but did not know why.  The only time he felt better was when he was by himself.  He found that his therapy group was sometimes helpful, as he realized he was not the only person with those symptoms.  He was not taking any medication.  

Since the last examination, he had no legal problems.  He had worked, including deployment times, a total of 21 years for UPS, and due to various injuries, was now working supplying parts for repairs and making phone calls.  He worked evenings, which he preferred, as his wife worked days and they had little interaction.  He said he had lost several weeks of work due to his emotional problems.  He had been married for 20 years and they had a 20-year-old daughter, who was currently a college student.  His wife was troubled by his temper.  There had been little or no intimacy since he returned from Iraq in 2005.  He had no friends as he trusted no one.  He liked spending time on the internet and went for walks, but his walking was reduced due to orthopedic problems.  He reported problems with binge drinking and drank most evenings.  His medical problems included sleep apnea.  In terms of violence, he got into a serious fight with someone while they were playing pool, but he was restrained by other people.  He had never attempted suicide but admitted he had held a gun and was thinking about it.  

On mental status examination, he showed no impairment of thought process or communication and denied delusions or frank hallucinations, though he sometimes heard odd sounds, which he blamed on his hearing loss.  He made only fair eye contact during the session, but interacted and behaved appropriately.  He admitted to suicidal thoughts and some homicidal thoughts as he got angry very quickly.  He was easily able to maintain his personal hygiene, feeding, bathing, and dressing himself.  He was oriented to all spheres.  He stated that his short-term memory was poor.  He often thought about problems in Iraq in a somewhat obsessive manner.  He ritualistically and compulsively checked his environment.  His speech was logical and goal-directed and rate and flow were normal.  He became angry very easily which led to increased anxiety and panic attacks.  He found that his mood was changeable.  He was often quite impulsive and may regret his actions or speech.  He slept about four hours a night and had constant nightmares.  Substance abuse remained somewhat of a problem for him.

Psychological testing was conducted, and he appeared to be a person who overemphasized items related to psychopathology.  He saw himself as being severely anxious and depressed and was not very hopeful about his future.  He had problems with social cues and also had major problems dealing with authority figures.  He was worried about his physical problems and realized he had problems with alcohol.  The testing indicated that he had moderate to severe PTSD and demonstrated some extreme symptomatology.

The Axis I diagnosis was PTSD, chronic, moderate to severe.  The examiner noted that over the past year the Veteran had increasing problems in dealing with his anger.  The GAF was 53 in that he had moderate to severe symptoms causing problems both on the job and with his family.  The examiner stated that although the Veteran had a great deal of childhood trauma, his problems while on active duty exacerbated the underlying psychopathology and he now had major problems maintaining his mood, continuing relationships, and finding satisfaction in his life.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that during the period prior to September 7, 2010, the Veteran's PTSD was appropriately evaluated as 30 percent disabling.  The treatment records, examination reports and his personal statements reflect that his PTSD was less severe at the time of his December 2007 VA examination than it was during his more recent VA examination in September 2010, as partly evidenced by the fact that the initial examiner listed a GAF score of 60 to 65, indicating relatively mild symptoms, and since that examiner also indicated the Veteran's psychiatric symptoms were moderate in degree.

The Board finds that the preponderance of the medical evidence of record during this period demonstrates that the Veteran's symptoms of PTSD were no more than moderate in degree, and that his disability did not result in occupational and social impairment with reduced reliability and productivity, nor had the following symptoms been manifested:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Moreover, in an October 2008 letter to the Veteran's employer, his VA treating psychologist stated that the Veteran's PTSD symptoms should not interfere with his ability to effectively manage the responsibilities of his job.

The medical evidence of record during the period prior to September 7, 2010 shows that the Veteran did complain of disturbances of mood; however, such does not reflect that he had suicidal ideation, although he did report this for the first time at his April 2010 hearing.  Additionally, although the Veteran reported difficulty in maintaining effective work and social relationships, the record reflects that he has worked for the same employer for more than two decades, despite reported angry outbursts.  The evidence also reflects that the Veteran has had a troubled relationship with his wife for many years but remains married.  

Given this, and the absence of most other symptoms consistent with a higher 50 percent rating at any time prior to September 7, 2010, an assignment of a 50 percent disability rating is not warranted on this basis.  For the period prior to September 7, 2010, the overall disability picture more closely approximated the criteria for a 30 percent evaluation, and thus a higher rating is not warranted during this period.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

As noted, the RO has rated the Veteran's PTSD as 50 percent disabling from September 7, 2010, the date of the most recent VA PTSD examination.  Following a review of the record, and for the reasons discussed below, the Board finds that during this period, a higher 70 percent evaluation more nearly approximates the Veteran's disability picture and that a higher evaluation is warranted for this portion of the rating period on appeal.  38 C.F.R. § 4.7.  The pertinent medical evidence collectively reflects that the Veteran's PTSD is primarily characterized by depressed mood, anger, anxiety, sleep impairment, intrusive thoughts, irritability, impulsivity, isolation, and short-term memory difficulties.  He has had episodes of violence and a steadily worsening marital relationship.  He has also reported recurrent suicidal ideation, homicidal ideation when angry, and obsessional checking rituals.  The Board finds that these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the level of impairment contemplated in the next-higher 70 percent rating. 

The Board notes that all of the criteria for a higher 70 percent rating are not met, as the evidence of record is negative for impaired judgment and insight, speech or communication deficiencies, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  With regard to occupational impairment, although the Veteran's PTSD symptoms affect his ability to work, during the entire rating period on appeal, he has maintained a job with the same employer.  Although the VA examiner opined that the GAF was 53, reflecting moderate symptoms, and that the Veteran's PTSD symptoms were moderate to severe, the Board finds that as of the date of the examination, the evidence is in equipoise as to the severity of the Veteran's PTSD symptomatology and, therefore, a 70 percent rating is thus warranted under 38 C.F.R. §§ 3.102 , 4.7. 

The Board finds that from September 7, 2010, the weight of the evidence shows that a 100 percent rating is not warranted, as the evidence does not reflect that Veteran's PTSD causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In conclusion, after considering the totality of the evidence of record, the Board finds that the criteria for an initial evaluation in excess of 30 percent prior to September 7, 2010 have not been met, and that from September 7, 2010, the competent evidence is determined to be at least in equipoise, and a higher 70 percent rating is assigned as of that date.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.  However, at no point in time is a rating in excess of 70 percent warranted.

 The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  In this regard, this lay testimony is probative, in conjunction with the other evidence of record, particularly the objective medical evidence, in determining the PTSD symptoms and resulting occupational and social impairment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that overall, the evidence does not support an initial evaluation in excess of 30 percent for PTSD prior to September 7, 2010, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3 , 4.7.  The evidence supports a 70 percent rating, but not higher, from September 7, 2010.

B.  Bilateral Knee Disabilities 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71 , Plate II.  

Under Diagnostic Code 5003, a 10 percent rating is also assigned for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is assigned for X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  A knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees. 

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees. 

Prior to September 1, 2010, the RO rated the Veteran's bilateral knee disabilities together, and a 10 percent rating was assigned for degenerative changes of the bilateral knees, under Diagnostic Code 5003, pertaining to degenerative arthritis, based on evidence of arthritis with no limitation of motion.

From September 1, 2010, the RO has rated the Veteran's service-connected right knee disability as 10 percent disabling under Diagnostic Code 5257 for mild medial and posterior collateral ligament laxity of the right knee, with a separate 10 percent rating under Diagnostic Code 5003 for arthritis of the right knee.  From that date, the RO has characterized the left knee disability as degenerative arthritis of the left knee, and assigned a separate 10 percent rating.

The medical evidence of record reflects that the Veteran has arthritis of both knees.  As noted above, since September 1, 2010, the Veteran has been in receipt of separate ratings for the right knee, for arthritis with limitation of motion (Diagnostic Code 5003), and for instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 and 9-98. 

At an October 2007 VA joints examination, the examiner noted that the claims file was reviewed.  The Veteran complained of bilateral knee pain, and said that it flared daily and lasted for minutes.  His pain was worsened with stairs and excessive weight, and improved by rest or stopping the painful activity.  He used no medication for pain.  He reported no limitation of motion or functional impairment during the flare-up.  He reported pain, stiffness, and lack of endurance.  He denied weakness, swelling, deformity, instability and giving way, fatigability, loss of function, and episodes of dislocation, subluxation, locking and effusion.  

On examination, gait was steady and coordinated with good symmetry and rhythm with movements.  There was no limited motion when walking to the examination room or climbing upon the examination table.  There was a steady gait and stance.  Range of motion of each knee was from 0 degrees of extension to 140 degrees of flexion.  The Veteran reported that he was in constant pain, and denied pain worsening with the examination up to the range of motion degrees shown above.  He was able to accomplish full range of motion without pain.  He had no evidence of fatigue, posturing, guarding, weakness or lack of endurance.  Both active and passive range of motion were within normal limits.  The examiner indicated that there was no joint ankylosis.  The examiner indicated that there was pain with repetitive motion of the left knee, and that there was no instability of the knees.  X-ray studies showed degenerative changes of the right knee and minimal degenerative changes of the left knee.  The pertinent diagnostic assessment was degenerative changes of the right knee and left knee, which is associated with normal aging and was not caused by active military service.

At an April 2010 Board hearing, the Veteran testified that his knees were painful, popped, and made grinding noises.  He said it was too painful to rise from a squat.  He said that using stairs hurt his knees, and he used a riding lawn mower because of his knee disabilities.  He said he did light work because of all of his disabilities, but used no assistive devices.  He missed some work a few times each week because of his disabilities.

At a September 1, 2010 VA joints examination, the examiner noted that the claims file was reviewed.  The Veteran reported that his right and left knee pain and dysfunction had continually worsened to the present.  He took ibuprofen three times daily.  He complained of right knee giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He denied dislocation, subluxation, locking and effusion.  With respect to the left knee, he denied deformity, giving way, instability, incoordination, dislocation, subluxation, locking, and effusion.  He reported pain, stiffness, weakness, and decreased speed of joint motion.  He said the knee joints flared up weekly and were severe at those times.  He said he was unable to stand more than a few minutes, and was unable to walk more than a few yards.  He used no assistive devices.

On examination, his gait was normal, and there was no evidence of abnormal weight-bearing.  On examination of the right knee, there was crepitus, decreased flexion, medial joint pain and MCL pain on distraction of the knee joint.  There was positive Apley's test for grinding, and mild medial and "poster" (presumably posterior) collateral ligament laxity on examination.  There was crepitation, no clicks or snaps, pain on Apley's test and mild laxity on posterior drawer testing.  There was no meniscus abnormality.  On examination of the left knee, there was crepitus and lateral joint pain on distraction of the knee joint.  There was crepitation, no clicks or snaps, positive Apley's test, no instability, no patellar abnormality, and no meniscus abnormality.  Range of motion of the right knee was from 0 to 106 degrees, and range of motion of the left knee was from 0 to 106 degrees.  There was normal extension of both knees.  There was objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.

A September 2010 X-ray study of the right knee showed early/minimal degenerative arthritic changes involving the medial joint space and patellofemoral compartment.  A September 2010 X-ray study of the left knee showed mild degenerative osteoarthritis involving the medial joint space and patellofemoral compartment.  There were a couple of calcific densities seen anteriorly within the joint space which may represent calcified loose bodies.

The clinical examiner noted that the Veteran was currently employed at UPS on a full-time basis, and had worked there for more than 20 years.  He lost two weeks from work in the past 12 months.  The diagnoses were right knee degenerative arthritis and left knee arthritis, complicated by calcified loose bodies.  The examination opined that the knee disabilities had a significant effect on the Veteran's usual occupation, as he had been given light duties at work due to his knee disabilities.

During the period prior to September 1, 2010, the evidence reflects that the bilateral knee disabilities were manifested by X-ray evidence of arthritis in two major joints, with no evidence of occasional incapacitating exacerbations.  The evidence does not support the next-higher 20 percent evaluation for arthritis of both knees under Diagnostic Code 5003.

Moreover, the range of motion findings detailed above do not warrant a compensable rating under the Diagnostic Codes pertaining to limitation of motion, as active range of motion of each knee was from 0 to 140 degrees (i.e., full range of motion) on VA examination in October 2007, even after repetitive motion and in consideration of flare-ups, pain, stiffness, and lack of endurance.  See 38 C.F.R. 
§ 4.71, Plate II.  Separate compensable ratings are not warranted based on limitation of motion during this period, as the medical evidence does not show that flexion or extension of either knee was limited to even noncompensable levels.  In reaching this determination, the Board is cognizant that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, supra.  In this regard, the Board observes that the Veteran has complained of pain during the prior in question; however, such pain does not result in functional loss.  The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, supra.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain results in functional loss warranting the assignment of an increased evaluation.  In this respect, the October 2007 VA examination revealed range of motion from zero to 140 degrees.  While the Veteran reported constant pain, he denied pain worsening with the examination through such ranges of motion.  Moreover, he was able to accomplish full range of motion without pain and had no evidence of fatigue, posturing, guarding, weakness, or lack of endurance.  Therefore, while the Veteran complained of pain in his bilateral knees, such does not result in functional loss warranting a rating in excess of 10 percent for the period prior to September 1, 2010.

Additionally, during the period prior to September 1, 2010, the medical evidence does not show recurrent subluxation or instability in either knee such as to warrant assignment of a compensable evaluation under Diagnostic Code 5257.  In this regard, the October 2007 VA examiner indicated that there was no instability of the knees.  Hence, a higher rating is not warranted under this code, and a separate rating for instability is also not warranted.  See VAOPGCPREC 23-97, 9-98.  Therefore, the Board finds that a rating higher than 10 percent is not warranted for arthritis of the bilateral knees prior to December 1, 2010.

During the period from September 1, 2010, the Veteran now has two service-connected right knee disabilities.  The Board will first consider the proper rating for service-connected arthritis of each knee. 

Considering the service-connected right knee arthritis and left knee arthritis, throughout the rating period from September 1, 2010, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of either the right or left knee under the relevant Diagnostic Codes, as the medical evidence does not show that flexion of either knee is limited to 30 degrees (Code 5260), or that extension is limited to 15 degrees (Code 5261).  On VA examination in September 2010, active range of motion of each knee was from 0 to 106 degrees.  See 38 C.F.R. § 4.71 , Plate II. 

However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Burton, supra; Mitchell, supra.  In the present case, the evidence of record reveals numerous complaints of bilateral knee pain.  Indeed, while knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation for either knee comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion is not limited to 30 degrees or less, even with consideration of additional limitation of motion due to pain, and his extension is full.  A higher rating in excess of 10 percent is not warranted for arthritis of either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261. 

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish limitation of both flexion and extension of either knee to a compensable degree. Thus, assignment of separate evaluations for limitation of flexion and extension of either leg is not appropriate here.

As to the other service-connected right knee disability of mild medial and posterior collateral ligament laxity of the right knee, the Board finds that a higher 20 percent rating is not warranted under Diagnostic Code 5257 as the weight of the medical evidence does not show that the Veteran has instability and subluxation of the right knee that is more than slight in degree.  Specifically, on VA examination in September 2010, the examiner indicated that there was mild medial and posterior collateral ligament laxity on examination.  The Board finds that such findings demonstrate no more than slight recurrent subluxation or lateral instability, and a higher 20 percent rating is not warranted under Diagnostic Code 5257 during the period from September 1, 2010.  To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the increased 10 percent evaluation for mild medial and posterior collateral ligament laxity of the right knee during the period from September 1, 2010.

Relevant to both periods before and after September 1, 2010, Board has considered whether a higher or separate rating for either knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Additionally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  Moreover, as the evidence fails to demonstrate an abnormality of the meniscus, or removal of such, Diagnostic Codes 5258 and 5259 are inapplicable.  There are no other relevant code sections for consideration. 

Therefore, the Board finds that the preponderance of the evidence is against the claims for higher ratings for the service-connected bilateral knee disabilities, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

C. Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, in addition to those already assigned, are appropriate for the Veteran's service-connected PTSD and bilateral knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD and bilateral knee symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's PTSD and bilateral knee disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal.  Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record.

The Board finds that the preponderance of the evidence is against any portion of the Veteran's initial rating claims that the Board has herein denied.  In denying such claims, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to September 7, 2010, an initial evaluation in excess of 30 percent for PTSD is denied. 

As of September 7, 2010, an initial evaluation of 70 percent for PTSD is granted, subject to the regulations governing the payment of monetary awards. 

Prior to September 1, 2010, entitlement to an initial evaluation in excess of 10 percent for arthritis of the bilateral knees is denied. 

As of September 1, 2010, an initial evaluation in excess of 10 percent for mild medial and posterior collateral ligament laxity of the right knee is denied. 

As of September 1, 2010, an initial evaluation in excess of 10 percent for arthritis of the right knee is denied. 

As of September 1, 2010, an initial evaluation in excess of 10 percent for arthritis of the left knee is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


